                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 STEVEN JOHNSON                                   *    CIVIL ACTION NO. 18-3286
                                                  *
                                                  *    SECTION: “H”(1)
 VERSUS                                           *
                                                  *    JUDGE JANE TRICHE MILAZZO
                                                  *
 SAFEPOINT INSURANCE CO.                          *    MAGISTRATE JUDGE
                                                  *    JANIS VAN MEERVELD
 ************************************             *

                                    ORDER AND REASONS

       Defendant SafePoint Insurance Company (“SafePoint”) moves for leave to file a First

Amended Affirmative Defenses and Answer. (Rec. Doc. 19). For the following reasons, the

Motion for Leave to File First Amended Affirmative Defenses and Answer (Rec. Doc. 19) is

GRANTED; SafePoint’s First Amended Affirmative Defenses and Answer shall be entered into

the record.

                                         Background Facts

       Mr. Johnson’s house was destroyed by fire on or about October 14, 2017. At the time, the

property was insured by SafePoint. In February 2018, SafePoint denied Mr. Johnson’s claim for

losses resulting from the fire on the basis of Mr. Johnson’s failure to cooperate with the

investigation by refusing to provide certain requested documents. The denial of claim letter also

states that SafePoint was not waiving any additional policy defenses and reserved “all rights to

reserve certain policy defenses at any time.” Mr. Johnson filed this lawsuit in Louisiana state court

against SafePoint alleging that SafePoint was arbitrary and capricious and acted without probable




                                                 1
cause in failing to pay his claim. On March 27, 2018, SafePoint removed the action to this Court,

invoking this Court’s diversity jurisdiction. 1

         The district court issued a scheduling order, which sets trial to begin on September 9, 2019.

The deadline to complete discovery is June 17, 2019. The deadline to amend pleadings was

December 6, 2018. On that date, SafePoint filed the present Motion for Leave to File First

Amended Affirmative Defenses and Answer. Its proposed amendment supplements the Fourth

Affirmative Defense. In the original answer, the Fourth Affirmative Defense referenced the

applicable insurance policy and asserted “the conditions, limitations, exclusions, and coverage, all

of which are pled as if copied herein, in extenso, citing any and all policy exclusions, provisions,

qualifications, and conditions including, but not limited to, the following.” It then quoted from the

policy’s conditions for “concealment or fraud” and “your duties after loss.” The proposed amendment

to the Fourth Affirmative Defense keeps this and adds a quote from the policy’s exclusion for

“intentional loss.” Neither the original defense nor the proposed amendment provide any factual

basis for asserting the policy defenses.

                                                Law and Analysis

         1.   Standard for Motion to Amend Complaint

         Under Federal Rule of Civil Procedure 15(a)(2), when the time period for amending a

pleading as a matter of course has passed, a party may amend its pleadings by consent of the parties

or by leave of court. “The court should freely give leave when justice so requires.” Fed. R. Civ.



1
  Mr. Johnson is a Louisiana citizen and SafePoint is a Florida citizen. Mr. Johnson also sued Richter Insurance Group,
L.L.C. (“Richter”), the alleged successor in interest to People’s First Insurance, and Kimberly Suzanne Cook, the
alleged sole proprietor of People’s First Insurance. Mr. Johnson alleged that Ms. Cook and People’s First Insurance
sold the SafePoint policy to Mr. Johnson and misadvised him that the losses he sustained would be covered under the
SafePoint insurance policy. Richter and Cook were voluntarily dismissed. Finding Mr. Johnson was merely attempting
to defeat the court’s diversity jurisdiction, the court denied Mr. Johnson leave to amend his complaint to join as
defendant Donald J. Calliouet, Sr., an individual Mr. Johnson had discovered to be the sole proprietor of and doing
business as People’s First Insurance Agency. The only defendant at this time is SafePoint.

                                                          2
Proc. 15(a)(2). Thus, the United States Court of Appeals for the Fifth Circuit instructs that the

“district court must possess a ‘substantial reason’ to deny a request for leave to amend.” Smith v.

EMC Corp., 393 F.3d 590, 595 (5th Cir. 2004). Nonetheless, “that generous standard is tempered

by the necessary power of a district court to manage a case.” Yumilicious Franchise, L.L.C. v.

Barrie, 819 F.3d 170, 177 (5th Cir. 2016) (quoting Schiller v. Physicians Res. Grp. Inc., 342 F.3d

563, 566 (5th Cir. 2003)). The court may consider numerous factors when deciding whether to

grant a motion for leave to amend, including “undue delay, bad faith or dilatory motive on the part

of the movant, repeated failures to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment, and futility of the

amendment.” Schiller v. Physicians Res. Grp. Inc., 342 F.3d 563, 566 (5th Cir. 2003).

       Where a party seeks to amend its answer to assert a new affirmative defense, courts note

that a defendant must affirmatively state its affirmative defenses in responding to a pleading to

avoid waiver of the defense. See, e.g., Lachney v. O'Reilly Auto. Stores, Inc., No. 1:16-CV-00478,

2017 WL 5178773, at *2 (W.D. La. Nov. 6, 2017); Scott v. E.I. du Pont de Nemours & Co., No.

CV 13-741-SDD-EWD, 2016 WL 1464565, at *3 (M.D. La. Apr. 13, 2016). As the court in Scott

explained, an affirmative defense is not waived where the defendant raises the defense “at a

pragmatically sufficient time, and [the plaintiff] was not prejudiced in its ability to respond.” Scott,

2016 WL 1464565, at *3 (quoting Pasco ex rel. Pasco v. Knoblauch, 566 F.3d 572, 577 (5th Cir.

2009)) (alteration in original). Courts “look at the overall context of the litigation and have found

no waiver where no evidence of prejudice exists and sufficient time to respond to the defense

remains before trial.” Id. (quoting Pasco, 566 F.3d at 577).

       In Lachney, for example, the court allowed the defendants to amend their answer to assert

a new affirmative defense. 2017 WL 5178773, at *6. The court found no undue delay or prejudice



                                                   3
to the plaintiff where leave to amend was sought on the last day allowed by the scheduling order

and where plaintiff was still able to conduct discovery on the defense in advance of trial. Id. at *4.

Further, the court found the defendant’s proposed amendment to add an affirmative defense was

not futile. Id. at *6. The proposed amendment stated “Defendants plead the affirmative defense of

sudden emergency and that they are not liable for the sudden medical emergency of [the defendant

driver] that may have led to, caused or contributed to the incident forming the basis of this

litigation.” Id. The court found this defense contained a short description of the factual basis for

the defense and was sufficient to give the plaintiff fair notice of defendants’ position. Id.

       2. Parties’ Arguments

       Here, SafePoint argues that the amendment should be allowed because it was timely filed

and Mr. Johnson would not be unfairly prejudiced. SafePoint asserts that the fire was determined

by an expert to be “incendiary in origin and . . . caused by the deliberate actions of an individual

or individuals.” In its memorandum in support of its motion, SafePoint explains that it has decided

to raise the “intentional loss” defense now “[u]pon further consideration of the facts and law.”

       Mr. Johnson opposes the proposed amendment, pointing out that this is the first time

SafePoint has raised intentional loss as a basis for denying coverage. Mr. Johnson notes that at his

examination under oath, SafePoint inquired into the possibility of arson by an unknown third-party

and whether Mr. Johnson had any enemies. Indeed, in the deposition testimony attached by Mr.

Johnson, SafePoint’s counsel suggests the existence of a report concluding that the fire was caused

by arson. Mr. Johnson argues that he will be prejudiced by the assertion of a new coverage

exclusion now because it is no longer possible to investigate the scene of the fire, which occurred

over one year ago. Mr. Johnson adds that by waiting eight months after filing its original answer

to assert this new defense, SafePoint is subjecting him to an unfair surprise. Mr. Johnson also



                                                  4
argues that SafePoint’s amendment would be futile because the defense is ambiguous by merely

quoting the policy language and failing to state any facts providing notice to Mr. Johnson as to

whether he is being accused of intentionally setting the fire.

       In reply, SafePoint explains that it decided to assert the additional defense while working

on its motion for summary judgment when it realized that it should assert the intentional loss

defense in case its motion for summary judgment on failure to cooperate was denied. SafePoint

submits that there is no undue delay here because it filed its amendment within the court ordered

deadline and, it insists, Mr. Johnson will not be prejudiced. SafePoint points out that Mr. Johnson

has not explained what witnesses’ memories he will be denied access to or why he would have

been in a better position to investigate the fire in April 2018 when SafePoint filed its original

answer as opposed to now. SafePoint argues that Mr. Johnson has long known of the possibility

that it would assert arson as a defense. It says that Mr. Johnson has had access to the St. Tammany

Parish Fire Department Report classifying the fire as arson and knew that the expert hired by

SafePoint to examine the property had concluded that the fire was incendiary in origin. SafePoint

adds that at the examinations under oath, it questioned Mr. Johnson and his wife about whether

they were responsible for the fire.

       SafePoint also argues that its amendment is not futile. It says that its affirmative defense

need only give Mr. Johnson fair notice of the defense. It submits that while Mr. Jonson argues that

the amendment is “ambiguous at best,” he contradicts himself by admitting in his opposition that

SafePoint’s defense indicates that Mr. Johnson intentionally set the fire.

       Finally, SafePoint argues that its amendment will not unfairly surprise Mr. Johnson

because there are still five months to conduct discovery and nine months until trial begins. It adds

that the discovery that has been conducted so far addresses SafePoint’s affirmative defense of



                                                 5
intentional loss because it has provided the names of members of the St. Tammany Parish Fire

District and St. Tammany Parish Sheriff’s Office, and it has produced documents from the fire

district. SafePoint argues that formal accusation of him was not necessary and adds that Mr.

Johnson’s failure to cooperate in its investigation prevented it from getting to the stage where it

would have denied the claim on the basis of intentional loss.

       3. Analysis

       SafePoint’s proposed amendment was timely filed in accordance with the court’s

scheduling order and, therefore, Rule 15 applies. There is no “substantial reason” to deny

SafePoint’s request and, instead, the court finds that justice requires the amendment be allowed.

Importantly, there is no evidence of undue delay, bad faith, or dilatory motive. SafePoint has filed

its amendment within the deadline provided by the court and with more than nine months until

trial and more than five months to complete discovery. Although SafePoint failed to assert its

defense of intentional loss at the time it filed its original answer, it has not hidden from Mr. Johnson

that this could be a basis for denying coverage. In its coverage denial letter, SafePoint reserved its

right to raise additional defenses. It now explains that Mr. Johnson’s lack of cooperation prevented

it from getting to the stage where it would have denied his claim based on intentional loss. Under

the timing here, this is not an unreasonable explanation for failing to earlier assert intentional loss

as an affirmative defense.

       Further, the court finds that Mr. Johnson would not suffer undue prejudice or unfair

surprise. Mr. Johnson has long known of the possibility that SafePoint would assert arson as a

defense, that the St. Tammany Parish Fire Department classified the fire as arson, that SafePoint’s

expert concluded the fire was incendiary, and that the Johnsons were questioned about whether

they were responsible for the fire. Furthermore, there is sufficient time to conduct discovery. And,



                                                   6
as SafePoint points out, Mr. Johnson has not explained why he would have been in a better position

to investigate the fire if SafePoint had asserted this defense in April 2018 with its original answer

than today. Nor has Mr. Johnson shown that testimony has been lost as a result of the delay.

       Finally, the court finds that SafePoint’s defense is not futile. By citing the intentional loss

exclusion, SafePoint has plead that coverage defense sufficiently to put Mr. Johnson on fair notice

of its position. Mr. Johnson has not complained that SafePoint’s citation to the policy’s provisions

regarding his duties after a loss is insufficient to provide him notice of SafePoint’s lack of

cooperation defense. The additional defense has been raised in the same way. And as SafePoint

notes, Mr. Johnson cannot credibly argue that he opposes an amendment “alleging that Plaintiff

was the cause of the fire,” (Rec. Doc. 25, at 4), but then argue that he does not have notice of the

defense being asserted against him.

       Because there has been no undue delay in Safepoint’s assertion of the intentional loss

defense, because Mr. Johnson would not be prejudiced by the assertion of the defense more than

nine months prior to trial, and because the defense is not futile, the court finds that the amendment

must be allowed.

                                            Conclusion

       For the foregoing reasons, the Motion for Leave to File First Amended Affirmative

Defenses and Answer (Rec. Doc. 19) is GRANTED; SafePoint’s First Amended Affirmative

Defenses and Answer shall be entered into the record.

       New Orleans, Louisiana, this 7th day of January, 2019.



                                                          Janis van Meerveld
                                                      United States Magistrate Judge




                                                 7
